Citation Nr: 1526448	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.  He served aboard the U.S.S. Benner from October 1963 to July 1966, including during Naval Gunfire Support (NGFS) operations in support of the Republic of Vietnam Army (ARVN) off the coast of Quang Ngai, Vietnam, during the period of October 13-15, 1965, and including during Sea Air Rescue (SAR) operations assisting in the rescue of downed pilots in the Gulf of Tonkin, Vietnam, during the period of October 15-18, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran originally requested a videoconference hearing in his March 2011 substantive appeal; however, in a January 2014 statement, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran's June 2008 statement does not constitute an assertion of Clear and Unmistakable Error (CUE) because the December 2007 rating decision to which it applies is the subject of this Board decision, and thus the rating decision had not become final.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran contends in his August 2007 claim that his PTSD "was incurred as a result of my military service in the Navy."  In a September 2009 statement, the Veteran asserted that his ship took and received fire off the coast of Vietnam, and that "the stress of a wartime situation has caused me great fear and anxiety ever since I left the Navy."  In a September 2011 statement, the Veteran reported that "we fired upon different areas on shore and repelled multiple North Vietnamese gunboats.  I was definitely in fear of military hostility.  When the boats came in on us I felt a state of helplessness and horror."  Also, in July 2009, a fellow veteran, R.A.C., wrote that he served on the U.S.S. Benner from June 1965 to July 1966, and that "in support of South Vietnamese troops and the American advisors...the ship fired many 5 inch shells."

The Veteran made similar statements to his treating VA clinicians.  In December 2005, he sought treatment for nighttime panic attacks "sometimes following a nightmare related to a traumatic experience aboard a Navy ship near Vietnam."  In February 2006, the Veteran elaborated that "I feel anxious and I can not sleep at night, I have nightmares related [to] the actions when I got shot at when I was in the Navy."  In March 2006, the Veteran reported experiencing nightmares for 20 years due to his Vietnam wartime experiences.  In September 2006, a VA psychologist recorded that the Veteran "related that he had been on extraction teams for downed pilots, and had witnessed carnage, including a 'head in a helmet.'  He [complained of] being in a number of near miss accidents."  The Board finds that the Veteran's assertions are credible both because they are internally consistent, and because they were made to VA clinicians for the purpose of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, there is credible evidence to support the assertion that the claimed in-service hostile fire and extraction stressors occurred.  Specifically, the Veteran's service personnel records confirm that he served aboard the U.S.S. Benner (DD-807) from October 1963 to July 1966.  In March 2009, the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the U.S.S. Benner performed NGFS operations in support of the ARVN off the coast of Quang Ngai, Vietnam, during the period of October 13-15, 1965, and performed SAR operations assisting in the rescue of downed pilots in the Gulf of Tonkin, Vietnam, during the period of October 15-18, 1965.

Further, a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Specifically, in an August 2007 letter a VA psychiatrist opined:

[The Veteran] continues to experience symptoms of P.T.S.D.  He is persistently experiencing intrusive distressing recollections of the Vietnam War including images, thoughts and perceptions.  He persistently dreams of the frightening, threatening experience over the combat zone....

[The Veteran] has been married twice with significant problems in the marriages due to the fact that P.T.S.D. has caused a severe impairment in his social and other important areas of functioning in his daily life activities.

As the Veteran has a diagnosis of PTSD from a VA psychiatrist; a link, established by that VA psychiatrist, between his current symptoms of PTSD and his in-service stressors; and credible supporting evidence from his service personnel records and DPRIS that the claimed in-service stressors occurred, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  The occurrence of the stressor is also established under the presumption accorded to Veterans who experienced fear of hostile military activity and whose VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  

In light of the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD that resulted from the claimed stressor events of being fired upon off the coast of Quang Ngai and assisting in the rescue of downed pilots in the Gulf of Tonkin in October 1965.  The evidence, including the Veteran's statements of record, the statement of R.A.C., service personnel records, and the March 2009 DPRIS report credibly establishes the occurrence of the stressor events.  As such, the nexus opinion provided by the VA psychiatrist in August 2007 linking the Veteran's PTSD to his service is based on credible facts.  Further, no negative nexus opinion is of record.  On that basis, the Board finds that the criteria for service connection for PTSD are met, such that a grant of service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


